Matter of Pasternak (2019 NY Slip Op 01772)





Matter of Pasternak


2019 NY Slip Op 01772


Decided on March 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


[*1]In the Matter of Alvin Pasternak, a disbarred attorney. (Attorney Registration No. 1726330)




DECISION & ORDERMotion by Alvin Pasternak for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Pasternak was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 6, 1981. By opinion and order of this Court dated December 17, 2010, Mr. Pasternak was disbarred, effective July 26, 2010, based on his conviction of a federal felony, and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of Pasternak, 80 AD3d 214). By decision and order on motion of this Court dated February 1, 2018, Mr. Pasternak's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Alvin Pasternak is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Alvin Pasternak to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court